ROBERT O. FOWLER JR. AND PAULA W. FOWLER, Petitioners, v. COMMISSIONER INTERNAL REVENUE, Respondent.Fowler v. CommissionerDocket No. 6760-90United States Tax Court1992 U.S. Tax Ct. LEXIS 93; December 11, 1992, Filed *93  OF COUNSEL: AGATHA L. VORSANGER, Regional Counsel, GERALD J. O'TOOLE, District Counsel, LOUISE R. FORBES, Attorney.WILLIAM T. HAYES, Assistant District Counsel, Boston, MA.WILLIAM H. SCHMIDT, Counsel for Petitioner.GARY P. BRADY, Counsel for Petitioner, Hale and Dorr, Boston, MA.Theodore Tannenwald, Jr., Judge.  TANNENWALD, JR.  RESPONDENT'S COMPUTATION FOR ENTRY OF DECISIONThe attached computation is submitted, on behalf of the respondent, in compliance with the Court's opinion determining the issues in this case, together with a proposed decision which is being lodged concurrently with said computation.This computation is submitted without prejudice to respondents's right to contest the correctness of the decision entered herein by the Court.Without prejudice to the right of appeal, it is agreed that the attached computation is in accordance with the opinion of the Tax Court in the above-entitled case.ABRAHAM N. M. SHASY, JR.Chief CounselInternal Revenue Service